     Case 1:16-cv-01724-RC Document 102 Filed 04/12/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                          )
 WILDEARTH GUARDIANS, et al.              )
                                          )
        Plaintiffs,                       )
                                          )
                v.                        )
                                          )
                                            Case No. 1:16-cv-1724-RC
 RYAN ZINKE, in his official capacity as )
                                            The Honorable Rudolph Contreras
 Secretary of the Interior, et al.        )
                                          )
        Federal Defendants,               )
                                          )
                and                       )
                                          )
 WESTERN ENERGY ALLIANCE, et al. )
                                          )
        Intervenor Defendants.            )
                                          )
                                          )
                                          )


              FEDERAL DEFENDANTS’ NOTICE OF COMPLIANCE
                 WITH THE COURT’S MARCH 19, 2019 ORDER
           Case 1:16-cv-01724-RC Document 102 Filed 04/12/19 Page 2 of 3



       Federal Defendants hereby notify the Court and the other parties to this proceeding that the

U.S. Bureau of Land Management (“BLM”) has completed a supplemental environmental

assessment to address the issues identified in the Court’s Memorandum Opinion dated March 19,

2019. ECF No. 99. Copies of the environmental assessment and an unsigned finding of no

significant impact are attached hereto as exhibits 1 and 2. In addition, BLM is posting these

documents on its website at https://bit.ly/2D9ZYQo today, April 12, 2019. This posting initiates a

ten-day public-comment period, which will end on April 22, 2019.

     Respectfully submitted this 12th day of April, 2019.

                                                            JEAN E. WILLIAMS
                                                            Deputy Assistant Attorney General
                                                            United States Department of Justice
                                                            Environment and Natural Resources Div.

                                                             /s/ John S. Most
                                                            JOHN S. MOST, Trial Attorney
                                                            Natural Resources Section
                                                            Virginia Bar No. 27176
                                                            P.O. Box 7611
                                                            Washington, D.C. 20044
                                                            Tel: (202) 616-3353
                                                            Email: john.most@usdoj.gov

                                                            Counsel for Federal Defendants

     Of Counsel

     Danielle DiMauro
     Office of the Solicitor,
     Rocky Mountain Region,
     U.S. Department of the Interior
     Denver, Colorado
      Case 1:16-cv-01724-RC Document 102 Filed 04/12/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2019, a copy of the foregoing notice was served by
electronic means on all counsel of record by the Court’s CM/ECF system.


                                         /s/ John S. Most
                                          JOHN S. MOST
